JU/V 2 9
UNITED sTATEs DISTRICT CouRT ~MWMAV 2003
FoR THE DISTR1CT oF CoLUMBIA us ,§,STR/gr,,,,ero~
TCUL;R CLERK

)
l\/laria Lurdes Prior Pereira, )
)
Plaintiff, )

) . . .  r*

v. ) Civil Action No.  
)
Federal Court of Federal Claims et al., )
)
Defendants. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pr0 se litigants must comply with the Federal Rules of Civil Procedure. jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) ofthe Federal Rules of Civil Procedure requires
complaints to contain " (l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2()04). The Rule 8
standard ensures that defendants receive fair notice of the claim being asserted so that they can
prepare a responsive answer and an adequate defense and determine whether the doctrine of res
judicata applies. Browrz v. Califano, 75 F.R.D. 497, 498 (D.D.C. l977).

Plaintiff, a District of Columbia resident, sues the United States Court of Federal Claims

for what may be adverse rulings, but she also names as defendants Treasury Secretary Timothy

Geithner and the Department of Justice. Plaintiff seeks $l 12.5 billion. The complaint
allegations are incomprehensible and, thus, fail to provide any notice ofa claim and the basis of

this Court’s jurisdiction A separate order of dismissal accompanies this Memorandum Opinion.

»f*'--~ l
Z; United State§`@strict Judge
Date: Jun , 2009